DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 4, 2022 has been entered.


This application is in condition for allowance except for the following formal matters:
 Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In originally filed specification on page 6, line 13: “motor 16” should read --motor 12--.
Claim Objections
Claims 1, 3 and 5 – 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 18: “said integrated housing” should read --said at least one integrated housing--.
Claim 1, lines 19-20: “in the channels with the inner wall,” should read --in the channels,--.
Claim 1, line 35 and line 37: “includes channels in an outer surface” should read --includes the channels in an outer surface thereof--.
Claim 5, line 3 and line 4: “said plate” should read --said at least one plate--.
Claim 5, line 4: “the upper inner face” should read --an upper inner face--.
Claim 5, line 5: “the plate” should read --the at least one plate--.
Claim 5, line 7: “the flow channels” should read --the channels--.
Claims 3 and 5 – 14 are objected to for being dependent on claim 1.


Allowable Subject Matter
Claims 1, 3 and 5 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Beers (US 8,931,304), Thompson (US 9,537,363), Telakowski (US 2010/0287958), Iritani (US 2003/0206815) and Kim (US 2019/0048893). Regarding claim 1, the prior art(s) alone or in combinations fails to specifically disclose the two-stage, high speed fluid compressor, “wherein the front radial bearing bracket includes the channels in an outer surface thereof such that the channels are positioned between the front radial bearing bracket and the inner wall, and wherein the back radial bearing bracket includes the channels in an outer 
The above prior arts fail to teach the two-stage, high speed fluid compressor with “channels" that are between at least said inner wall and the motor being also present between the front radial bearing bracket and the inner wall and between the back radial bearing bracket and the inner wall. Therefore, claims 1, 3 and 5 – 14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746